Title: To John Adams from Anne-Louis de Tousard, 24 August 1798
From: Tousard, Anne-Louis de
To: Adams, John



Sir.
Newyork August 24th 1798

I hope you will excuse my intruding upon your time, and sending to you my friend Mr Hamilton’s letter, which I intended to have the honor of delivering to your Excellency myself. But the Mission I am ordered on, will detain me a few weeks at Newport, before I go to Castle Island in the harbour of Boston, and will apologize for my troubling you with this letter.
When I was laying down the plans of the Works, which are to be constructed at Baltimore, I made my application to the Secretary of War, for the office of Inspector of the Artillery; he was pleased to assure me that he would support my demand and lay it before you. The titles I have to produce for obtaining your preference, Sir, are; my having been brought up from my Youth to the duty and instruction of an Artillerist, as may be seen from all my Commissions from the year 1765, and my conduct as such, in this Country Since four years. My sincere ambition of serving the United States, and moreover my firm and manifested determination to support your administration with all my strength.
With the greatest respect / I have the honor to be / of Your Excellency / the most obedient / and very humble Servant
Lewis TousardMajor of Artilly. & Engineers